FILE COPY




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 15, 2022

                                     No. 04-22-00253-CV

                             3CM, LLC d/b/a 3CM Multifamily,
                                       Appellant

                                              v.

                            ARROYO SQUARE, LLC, ET AL.,
                                     Appellees

                From the 198th Judicial District Court, Bandera County, Texas
                            Trial Court No. CVCD-XX-XXXXXXX
                        Honorable M. Rex Emerson, Judge Presiding


                                       ORDER

       On August 17, 2022, this court denied appellant’s request for oral argument and set this
cause for submission on briefs on September 7, 2022. Appellant subsequently filed a motion to
reconsider oral argument and appellees filed their response. Appellant’s motion is DENIED. The
case was submitted on September 7, 2022, before a panel consisting of Chief Justice Rebeca C.
Martinez, Justice Irene Rios, and Justice Liza A. Rodriguez.

       It is so ORDERED on September 15, 2022.

                                                                 PER CURIAM



       ATTESTED TO:__________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT